* Decided last term.
The original bill is filed against Willis Bagly, executor of Martha N. Turner, praying for an account of the estate, and suggesting a misapplication of the funds. Afterwards, a supplimental [supplemental] bill is filed against Sawyer and others, alleging that they have received from Bagly certain property belonging to the estate of the testatrix, for which they are accountable. Sawyer answers, alleging that he is a bona fide
purchaser. Whereupon, it is ordered by consent of partes, that this cause, as to William Sawyer, be removed to the Supreme Court for trial.
The cause is not properly in this Court. In the first place, there is no order setting it for hearing; but waiving this, it is only sent here as toWilliam Sawyer; with respect to the principal defendant, Bagly, or his representative, the cause still remains in the Court below. With every disposition to try causes that are sent to us, we do not feel at liberty to allow them to be split up in this manner; there is no statute which authorises it to be done. The cause is still pending in the Court below, and the question in which the defendant, Sawyer, is concerned, cannot be presented to us as a distinct branch of the cause. The case will be stricken from the docket, and the original papers, which have been sent up here, will be sent back. The necessity of sending the original papers, was suggestive of the incongruity of having the same cause pending in two courts at the same time.
PER CURIAM,                              Decree accordingly.